Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the initial office action that has been issued in response to patent application, 16/263,651, filed on 01/31/2019. Claims 1-17, as originally filed, are currently pending and have been considered below. Claim 1, 7 and 13 are independent claim.

Priority
The application is a CON of 15/024,282 (US Patent 10200366) filed on 03/24/2016 which is a section 371 national stage application of International Application No. PCT/KR2014/008780 filed on 09/22/2014 which claims benefit of PRO 61/881,114 filed on 09/23/2013. The certified copy has been filed with Korean Patent Application No. 10-2014-0074051, filed on 06/18/2014. 

Information Disclosure Statement
The information disclosure statements (IDS's) submitted on 01/31/2019 is in compliance with provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on 01/31/2019 are accepted by the examiner.
Claim Objections
Claim 6-7, 9, 12, 14 and 17 are objected to for following informalities. 
All the above claims recite comma after each clause. There should be semicolon.
		Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-17 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 of US Patent No. 10200366 (Application No. 15/024,282) in view of Park (US Patent Application Publication No 2005/0149758 A1) in view of Zhang (US Patent Application Publication No 2014/0020081 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the co-pending application contains every element of claims of the instant application.  A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-.
Claims 1-17 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 of US Patent No. 10200366 (Application No. 15/024,282) in view of Park (US Patent Application Publication No 2005/0149758 A1) in view of Zhang (US Patent Application Publication No 2014/0020081 A1). 
This is a non-provisional non-statutory double patenting rejection because the conflicting claims have been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 7 recites “a first device” that comprises “at least one processor”. All the recited components are not defined as hardware component in the specification. Under broadest reasonable interpretation, examiner considers per se do not fit within recognized categories of statutory subject matter.
The claim 7-12 recite “a first device” without reciting any hardware component or structure. The preamble recites “a first device” but the first device cannot be implemented in software or tangible component. If the first device is considered as machine, then the machine needs to consist of some concrete part or structure which is absent in the claim. See MPEP § 2106.
Regarding claim 8-12 they are dependent claims dependent on claim 7 that have inherited the deficiencies of the parent claim and have not resolved the deficiencies. Therefore they are rejected based on the same rationale as applied to the parent claim 7 above.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 7-17 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to 
Claim 7 and 13 recite “at least one processor”. Examiner could not find any discussion on processor. Without any clear support in the specification, examiner cannot interpret claim 7 and 13.
Regarding claim 8-12 and 14-17 they are dependent claims dependent on claim 7 and 13 respectively that have inherited the deficiencies of the parent claim and have not resolved the deficiencies. Therefore they are rejected based on the same rationale as applied to the parent claim 7 and 13 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US Patent Application Publication No 2005/0149758 A1) in view of Zhang (US Patent Application Publication No 2014/0020081 A1).

Regarding Claim 1, Park discloses a method of sharing information related to a home device in a home network system by a first device, the method comprising: 
obtaining, from at least one specified home device, a first identification information of the at least one specified home device, a second identification information for identifying the at least one specified home device, a third identification information for identifying a group of the at least one specified home device, and a first authentication information including information on a key for authenticating access to the at least one specified home device (Park, ¶[0011], the home network devices are managed by grouping into at least two groups: a living group includes a refrigerator, a washing machine, an air conditioner, a microwave oven etc, an AV group includes a digital television, a digital video disc, a video compact disk etc and a PC group includes a PC, a videophone etc. ¶[0038], the group manager generates an ID and a group identifier for each device. ¶[0041], the authentication requester receives the device ID and the group identifier of the certain device from the group manager. ¶[0042], the device information manager stores information on the home network devices, such as a device type, the device ID, the group identifier, a device address and the device secret 
transmitting the first identification information, the second identification information, the third identification information, and the first authentication information to the at least one second device (Park, ¶[0041], the authentication requester receives the device ID and the group identifier of the certain device from the group manager. ¶[0042], the device information manager stores information on the home network devices, such as a device type, the device ID, the group identifier, a device address and the device secret key. ¶[0045], the authentication key message generator generates the authentication key message. The authentication key message generator needs the authentication for first to third device. ¶[0046], the authentication key message contains the group identifiers, the device IDs and the device authentication keys and contains the random information of the random information generator. ¶[0049], the home server recognizes the device secret key and the 
Park does not appear to disclose the following limitation that Zhang discloses:
establishing a session with at least one second device (Zhang, ¶[0011], a portable token device that may be used to assist a user in generating a personal identification number (PIN) at a first device and to pass the PIN to a second device such that the two devices can securely communicate with each other. The first device and second device can authenticate one another and register with one another based on PIN such that they can securely communicate with one another. ¶[0018], ¶[0031]- ¶[0032], remote control may generate the derived PIN based upon the received random seed and the secret shared with the set-top box and may store this PIN and the MAC address. After remote control has generated PIN user may take the remote control to a second device such as TV. Once TV detects the remote control, TV may acquire the PIN and MAC address to initiate device registration protocol with set-top box);
Park in view of Zhang are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “configuring devices on home network”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Park in view of Zhang to include 

 Regarding claim 2, Park in view of Zhang discloses the method of claim 1, wherein the transmitting of the first identification information, the second identification information, the third identification information, and the first authentication information comprises: 
directly transmitting the first identification information, the second identification information, the third identification information, and the first authentication information from the first device to the at least one second device (Park, ¶[0041], the authentication requester receives the device ID and the group identifier of the certain device from the group manager. ¶[0042], the device information manager stores information on the home network devices, such as a device type, the device ID, the group identifier, a device address and the device secret key. ¶[0045], the authentication key message generator generates the authentication key message. The authentication key message generator needs the authentication for first to third device. ¶[0046], the authentication key message contains the group identifiers, the device IDs and the device authentication keys and contains the random information of the random information generator. ¶[0049], the home server recognizes the device secret key and the device address of the device using the sharing information. The group identifier is set in consideration of environment, position and function 

Regarding claim 3, Park in view of Zhang discloses the method of claim 1, wherein the transmitting of the first identification information, the second identification information, the third identification information, and the first authentication information comprises: 
transmitting the first identification information, the second identification information, and the third identification information from the first device to the at least one second device through a service server by using a request ID indicating a trust key value used for a mutual authentication between the first device and the at least one second device (Park, ¶[0041], the authentication requester receives the device ID and the group identifier of the certain device from the group manager. ¶[0042], the device information manager stores information on the home network devices, such as a device type, the device ID, the group 
directly transmitting the first authentication information from the first device to the at least one second device (Park, ¶[0041], the authentication requester receives the device ID and the group identifier of the certain device from the group manager. ¶[0042], the device information manager stores information on the home network devices, such as a device type, the device ID, the group identifier, a device address and the device secret key. ¶[0045], the authentication key message generator generates the authentication key message. The authentication key message generator needs the authentication for first to third device. ¶[0046], the authentication key message contains the group identifiers, the device IDs and the device authentication keys and contains the random information of the random information generator. ¶[0049], the home server recognizes the device secret key and the device address of the device using the sharing information. The group identifier is set in consideration of environment, 

Regarding claim 4, Park in view of Zhang discloses the method of claim 3, wherein the group of the at least one specified home device is registered in the service server (Park, ¶[0011], the home network devices are managed by grouping into at least two groups: a living group includes a refrigerator, a washing machine, an air conditioner, a microwave oven etc, an AV group includes a digital television, a digital video disc, a video compact disk etc and a PC group includes a PC, a videophone etc. ¶[0038], the group manager generates an ID and a group identifier for each device. ¶[0041], the authentication requester receives the device ID and the group identifier of the certain device from the group manager. ¶[0042], the device information manager stores information on the home network devices, such as a device type, the device ID, the group identifier, a device address and the device secret key. ¶[0045], the authentication key message generator generates the authentication key message. The authentication key message generator needs the authentication for first to third device. ¶[0046], the authentication key message contains the group identifiers, the device IDs and the device authentication keys and contains the random information of the random information generator. ¶[0049], the home server recognizes the device secret key and the device address of the device using the sharing information. The 

Regarding claim 5, Park in view of Zhang discloses the method of claim 1, wherein the transmitting of the first identification information, the second identification information, the third identification information, and the first authentication information comprises: 
transmitting the first identification information, the second identification information, the third identification information, and the first authentication information from the first device to the at least one second device through a service server by using the first identification information and the first authentication information (Park, ¶[0041], the authentication requester receives the device ID and the group identifier of the certain device from the group manager. ¶[0042], the device information manager stores information on the home network devices, such as a device type, the device ID, the group identifier, a device address and the device secret key. ¶[0045], the authentication key message generator generates the authentication key message. The authentication key message generator needs the authentication for first to third device. ¶[0046], the authentication key message contains the group identifiers, the device IDs and the device authentication keys and contains the random information of the random information generator. ¶[0049], the home server recognizes the device secret key and the device address of the device using the sharing information. The group identifier is set in 

Regarding claim 6, Park in view of Zhang discloses the method of claim 1,
wherein the first identification information includes a unique user identifier (UUID) (Park, ¶[0011], the home network devices are managed by grouping into at least two groups: a living group includes a refrigerator, a washing machine, an air conditioner, a microwave oven etc, an AV group includes a digital television, a digital video disc, a video compact disk etc and a PC group includes a PC, a videophone etc. ¶[0038], the group manager generates an ID and a group identifier for each device. ¶[0041], the authentication requester receives the device ID and the group identifier of the certain device from the group manager. ¶[0042], the device information manager stores information on the home network devices, such as a device type, the device ID, the group identifier, a device address and the device secret key. ¶[0045], the authentication key message generator generates the authentication key message. The authentication key message generator needs the authentication for first to third device. Also Zhang, ¶[0011], a portable token device that may be used to assist a user in generating a personal identification number (PIN) at a first device and to pass the PIN to a second device such that the two devices can securely communicate with each other. The first device and second device can authenticate one another and register with one another based on PIN such that they can securely communicate with one another. ¶[0018], ¶[0031]- ¶[0032], remote control may generate the 
wherein the second identification information includes a peer ID (Park, ¶[0011], the home network devices are managed by grouping into at least two groups: a living group includes a refrigerator, a washing machine, an air conditioner, a microwave oven etc, an AV group includes a digital television, a digital video disc, a video compact disk etc and a PC group includes a PC, a videophone etc. ¶[0038], the group manager generates an ID and a group identifier for each device. ¶[0041], the authentication requester receives the device ID and the group identifier of the certain device from the group manager. ¶[0042], the device information manager stores information on the home network devices, such as a device type, the device ID, the group identifier, a device address and the device secret key. ¶[0045], the authentication key message generator generates the authentication key message. The authentication key message generator needs the authentication for first to third device. Also Zhang, ¶[0011], a portable token device that may be used to assist a user in generating a personal identification number (PIN) at a first device and to pass the PIN to a second device such that the two devices can securely communicate with each other. The first device and second device can authenticate one another and register with one another based on PIN such that they can securely communicate with one another. ¶[0018], ¶[0031]- ¶[0032], remote control may generate the derived PIN based upon the received random seed and the secret shared with the set-top box and may store this PIN and the MAC address), 

wherein the first authentication information includes a device token (Park, ¶[0011], the home network devices are managed by grouping into at least two 

Regarding claim 7, Park discloses a first device for sharing information related to a home device in a home network system, the first device comprising: 

obtain, from at least one specified home device, a first identification information of the at least one specified home device, a second identification information for identifying the at least one specified home device, a third identification information for identifying a group of the at least one specified home device, and a first authentication information including information on a key for authenticating access to the at least one specified home device (Park, ¶[0011], the home network devices are managed by grouping into at least two groups: a living group includes a refrigerator, a washing machine, an air conditioner, a microwave oven etc, an AV group includes a digital television, a digital video disc, a video compact disk etc and a PC group includes a PC, a videophone etc. ¶[0038], the group manager generates an ID and a group identifier for each device. ¶[0041], the authentication requester receives the device ID and the group identifier of the certain device from the group manager. ¶[0042], the device information manager stores information on the home network devices, such as a device type, the device ID, the group identifier, a device address and the device secret key. ¶[0045], the authentication key message generator generates the authentication key message. The authentication key message generator needs the authentication for first to third device. ¶[0046], the authentication key message contains the group identifiers, the device IDs and the device authentication keys and contains the random information of the random information generator. ¶[0049], the home server 
transmit the first identification information, the second identification information, the third identification information, and the first authentication information to the at least one second device (Park, ¶[0041], the authentication requester receives the device ID and the group identifier of the certain device from the group manager. ¶[0042], the device information manager stores information on the home network devices, such as a device type, the device ID, the group identifier, a device address and the device secret key. ¶[0045], the authentication key message generator generates the authentication key message. The authentication key message generator needs the authentication for first to third device. ¶[0046], the authentication key message contains the group identifiers, the device IDs and the device authentication keys and contains the random information of the random information generator. ¶[0049], the home server recognizes the device secret key and the device address of the device using the sharing information. The group identifier is set in consideration of environment, position and function of the device. ¶[0051], the home server sends the generated authentication key message to the device).
Park does not appear to disclose the following limitation that Zhang discloses:
establish a session with at least one second device (Zhang, ¶[0011], a portable token device that may be used to assist a user in generating a 
Park in view of Zhang are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “configuring devices on home network”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Park in view of Zhang to include the idea of authenticating devices by forming a network. The modification will ensure configuring and using local network devices with online to get online services.

Regarding Claim 8, Park in view of Zhang discloses the first device of claim 7, wherein the at least one processor is further configured to:
directly transmit the first identification information, the second identification information, the third identification information, and the first 

Regarding Claim 9, Park in view of Zhang discloses the first device of claim 7, wherein the at least one processor is further configured to:
transmit the first identification information, the second identification information, and the third identification information from the first device to the at least one second device through a service server by using a request ID indicating a trust key value used for a mutual authentication between the first device and the at least one second device (Park, ¶[0041], the authentication requester receives the device ID and the group identifier of the certain device from the group manager. ¶[0042], the device information manager stores information on the home network devices, such as a device type, the device ID, the group identifier, a device address and the device secret key. ¶[0045], the authentication key message generator generates the authentication key message. The authentication key message generator needs the authentication for first to third device. ¶[0046], the authentication key message contains the group identifiers, the device IDs and the device authentication keys and contains the random information of the random information generator. ¶[0049], the home server recognizes the device secret key and the device address of the device using the sharing information. The group identifier is set in consideration of environment, position and function of 
directly transmit the first authentication information from the first device to the at least one second device (Park, ¶[0041], the authentication requester receives the device ID and the group identifier of the certain device from the group manager. ¶[0042], the device information manager stores information on the home network devices, such as a device type, the device ID, the group identifier, a device address and the device secret key. ¶[0045], the authentication key message generator generates the authentication key message. The authentication key message generator needs the authentication for first to third device. ¶[0046], the authentication key message contains the group identifiers, the device IDs and the device authentication keys and contains the random information of the random information generator. ¶[0049], the home server recognizes the device secret key and the device address of the device using the sharing information. The group identifier is set in consideration of environment, position and function of the device. ¶[0051], the home server sends the generated authentication key message to the device).

Regarding claim 10, Park in view of Zhang discloses the first device of claim 9, wherein the group of home devices is registered in the service server (Park, ¶[0011], the home network devices are managed by grouping into at least two 

Regarding Claim 11, Park in view of Zhang discloses the first device of claim 7, wherein the at least one processor is further configured to:
transmit the first identification information, the second identification information, the third identification information, and the first authentication information from the first device to the at least one second 

Regarding Claim 12, Park in view of Zhang discloses the first device of claim 7, 
wherein the first identification information includes a unique user identifier (UUID) (Park, ¶[0011], the home network devices are managed by grouping into at least two groups: a living group includes a 
wherein the second identification information includes a peer ID (Park, ¶[0011], the home network devices are managed by grouping into 

wherein the first authentication information includes a device token (Park, ¶[0011], the home network devices are managed by grouping into at least two groups: a living group includes a refrigerator, a washing machine, an air conditioner, a microwave oven etc, an AV group includes a digital television, a digital video disc, a video compact disk etc and a PC group includes a PC, a videophone etc. ¶[0038], the group manager generates an ID and a group identifier for each device. ¶[0041], the authentication requester receives the device ID and the group identifier of the certain device from the group manager. ¶[0042], the device information manager stores information on the home network devices, such as a device type, the device ID, the group identifier, a device address and the device secret key. ¶[0045], the authentication key message generator generates the authentication key message. The authentication key message generator needs the authentication for first to third device. Also Zhang, ¶[0011], a portable token device that may be used to assist a user in generating a personal identification number (PIN) at a first device and to pass the PIN to a second device such that the two devices can securely communicate with each other. The first device and second device can authenticate one another and register with one another based on PIN such that they can securely communicate with one another. ¶[0018], ¶[0031]- ¶[0032], remote control may generate the 

Regarding claim 13, Park discloses a service server for sharing information related to a home device in a home network system, the service server comprising: 
a receiver (Park, ¶[0037]); 
a transmitter (Park, ¶[0037]); and 
at least one processor (Park, ¶[0037]), wherein at least one processor is configured to: 
receive, from a first device, at least a piece of a first identification information of a specified home device, a second identification information for identifying the specified home device, a third identification information for identifying a group of home devices or a first authentication information including information on a key for authenticating access to the specified home device (Park, ¶[0011], the home network devices are managed by grouping into at least two groups: a living group includes a refrigerator, a washing machine, an air conditioner, a microwave oven etc, an AV group includes a digital television, a digital video disc, a video compact disk etc and a PC group includes a PC, a videophone etc. ¶[0038], the group manager generates an ID and a group identifier for each device. ¶[0041], the authentication 
store at least a piece of the first identification information, the second identification information, the third identification information or the first authentication information as a home device registration information for at least one second device (Park, ¶[0041], the authentication requester receives the device ID and the group identifier of the certain device from the group manager. ¶[0042], the device information manager stores information on the home network devices, such as a device type, the device ID, the group identifier, a device address and the device secret key. ¶[0045], the authentication key message generator generates the authentication key message. The authentication key message 
Park does not appear to disclose the following limitation that Zhang discloses:
wherein the first device and the at least one second device are in a state where a session is established (Zhang, ¶[0011], a portable token device that may be used to assist a user in generating a personal identification number (PIN) at a first device and to pass the PIN to a second device such that the two devices can securely communicate with each other. The first device and second device can authenticate one another and register with one another based on PIN such that they can securely communicate with one another. ¶[0018], ¶[0031]- ¶[0032], remote control may generate the derived PIN based upon the received random seed and the secret shared with the set-top box and may store this PIN and the MAC address. After remote control has generated PIN user may take the remote control to a second device such as TV. Once 
Park in view of Zhang are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “configuring devices on home network”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Park in view of Zhang to include the idea of authenticating devices by forming a network. The modification will ensure configuring and using local network devices with online to get online services.

Regarding Claim 14, Park in view of Zhang discloses the service server of claim 13, wherein the at least one processor is further configured to:
receive the first identification information, the second identification information, the third identification information, and a first request ID indicating a trust key value used for a mutual authentication between the first device and at least one second device (Park, ¶[0041], the authentication requester receives the device ID and the group identifier of the certain device from the group manager. ¶[0042], the device information manager stores information on the home network devices, such as a device type, the device ID, the group identifier, a device address and the device secret key. ¶[0045], the authentication key message generator generates the authentication key message. The 
receive a second request ID from the at least one second device (Park, ¶[0041], the authentication requester receives the device ID and the group identifier of the certain device from the group manager. ¶[0042], the device information manager stores information on the home network devices, such as a device type, the device ID, the group identifier, a device address and the device secret key. ¶[0045], the authentication key message generator generates the authentication key message. The authentication key message generator needs the authentication for first to third device. ¶[0046], the authentication key message contains the group identifiers, the device IDs and the device authentication keys and contains the random information of the random information generator. ¶[0049], the home server recognizes the device secret key and the device address of the device using the sharing information. The group identifier is set in consideration of environment, 

Regarding Claim 15, Park in view of Zhang discloses the service server of claim 14, wherein the at least one processor is further configured to: 
compare the first request ID received from the first device and the second request ID received from the at least one second device (Park, ¶[0041], the authentication requester receives the device ID and the group identifier of the certain device from the group manager. ¶[0042], the device information manager stores information on the home network devices, such as a device type, the device ID, the group identifier, a device address and the device secret key. ¶[0045], the authentication key message generator generates the authentication key message. The authentication key message generator needs the authentication for first to third device. ¶[0046], the authentication key message contains the group identifiers, the device IDs and the device authentication keys and contains the random information of the random information generator. ¶[0049], the home server recognizes the device secret key and the device address of the device using the sharing information. The group identifier is set in consideration of environment, position and function of the device. ¶[0051], the home server sends the generated authentication key message to the device).
 
Regarding Claim 16, Park in view of Zhang discloses the service server of claim 15, wherein the at least one processor is further configured to: 
transmit the first identification information, the second identification information, and the third identification information from the first device to the at least one second device when the first request ID received from the first device corresponds to the second request ID received from the at least one second device (Park, ¶[0041], the authentication requester receives the device ID and the group identifier of the certain device from the group manager. ¶[0042], the device information manager stores information on the home network devices, such as a device type, the device ID, the group identifier, a device address and the device secret key. ¶[0045], the authentication key message generator generates the authentication key message. The authentication key message generator needs the authentication for first to third device. ¶[0046], the authentication key message contains the group identifiers, the device IDs and the device authentication keys and contains the random information of the random information generator. ¶[0049], the home server recognizes the device secret key and the device address of the device using the sharing information. The group identifier is set in consideration of environment, position and function of the device. ¶[0051], the home server sends the generated authentication key message to the device).
 
Regarding Claim 17, Park in view of Zhang discloses the service server of claim 13,
wherein the first identification information includes a unique user identifier (UUID) (Park, ¶[0011], the home network devices are managed by grouping into at least two groups: a living group includes a refrigerator, a washing machine, an air conditioner, a microwave oven etc, an AV group includes a digital television, a digital video disc, a video compact disk etc and a PC group includes a PC, a videophone etc. ¶[0038], the group manager generates an ID and a group identifier for each device. ¶[0041], the authentication requester receives the device ID and the group identifier of the certain device from the group manager. ¶[0042], the device information manager stores information on the home network devices, such as a device type, the device ID, the group identifier, a device address and the device secret key. ¶[0045], the authentication key message generator generates the authentication key message. The authentication key message generator needs the authentication for first to third device. Also Zhang, ¶[0011], a portable token device that may be used to assist a user in generating a personal identification number (PIN) at a first device and to pass the PIN to a second device such that the two devices can securely communicate with each other. The first device and second device can authenticate one another and register with one another based on PIN such that they can securely communicate with one another. ¶[0018], ¶[0031]- ¶[0032], 
wherein the second identification information includes a peer ID (Park, ¶[0011], the home network devices are managed by grouping into at least two groups: a living group includes a refrigerator, a washing machine, an air conditioner, a microwave oven etc, an AV group includes a digital television, a digital video disc, a video compact disk etc and a PC group includes a PC, a videophone etc. ¶[0038], the group manager generates an ID and a group identifier for each device. ¶[0041], the authentication requester receives the device ID and the group identifier of the certain device from the group manager. ¶[0042], the device information manager stores information on the home network devices, such as a device type, the device ID, the group identifier, a device address and the device secret key. ¶[0045], the authentication key message generator generates the authentication key message. The authentication key message generator needs the authentication for first to third device. Also Zhang, ¶[0011], a portable token device that may be used to assist a user in generating a personal identification number (PIN) at a first device and to pass the PIN to a second device such that the two devices can securely communicate with each other. The first device and second device can authenticate one another and register with one another based on PIN such that they can securely communicate with one 
wherein the third identification information includes a peer group ID (Park, ¶[0011], the home network devices are managed by grouping into at least two groups: a living group includes a refrigerator, a washing machine, an air conditioner, a microwave oven etc, an AV group includes a digital television, a digital video disc, a video compact disk etc and a PC group includes a PC, a videophone etc. ¶[0038], the group manager generates an ID and a group identifier for each device. ¶[0041], the authentication requester receives the device ID and the group identifier of the certain device from the group manager. ¶[0042], the device information manager stores information on the home network devices, such as a device type, the device ID, the group identifier, a device address and the device secret key. ¶[0045], the authentication key message generator generates the authentication key message. The authentication key message generator needs the authentication for first to third device. Also Zhang, ¶[0011], a portable token device that may be used to assist a user in generating a personal identification number (PIN) at a first device and to pass the PIN to a second device such that the two devices can securely communicate with each other. The first device and second device can authenticate one another and register with one 
wherein the first authentication information includes a device token (Park, ¶[0011], the home network devices are managed by grouping into at least two groups: a living group includes a refrigerator, a washing machine, an air conditioner, a microwave oven etc, an AV group includes a digital television, a digital video disc, a video compact disk etc and a PC group includes a PC, a videophone etc. ¶[0038], the group manager generates an ID and a group identifier for each device. ¶[0041], the authentication requester receives the device ID and the group identifier of the certain device from the group manager. ¶[0042], the device information manager stores information on the home network devices, such as a device type, the device ID, the group identifier, a device address and the device secret key. ¶[0045], the authentication key message generator generates the authentication key message. The authentication key message generator needs the authentication for first to third device. Also Zhang, ¶[0011], a portable token device that may be used to assist a user in generating a personal identification number (PIN) at a first device and to pass the PIN to a second device such that the two devices can securely communicate with each other. The first device and . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-Form 892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIKA NIPA whose telephone number is (571)272-8923.  The examiner can normally be reached on M-F, 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 

/WASIKA NIPA/           Primary Examiner, Art Unit 2433